Per Ov/riam:

This judgment is cleaidy right. The defendant was a feme sole when the debt was contracted, and liable to be sued as such upon the demand. Her subsequent marriage did not change her rights or liabilities in respect to said debt. At common law, after the marriage, it would have been necessary to join her husband with her in the action, and he may still be so joined under the act of 1853, chapter 576, as held in Lennox v. Eldred (1 N. Y. S. C., 142), but such joinder is not necessary or imperative. The execution would not go against the husband’s property if he were joined as defendant, as at common law, but would only bind the separate property of the wife.
The husband, in such case, is in no sense responsible for the debt, except in respect to the property of the wife which may come to his possession by the marriage. For this he would be liable to *632account in a proper proceeding against him, if the separate estate remaining in the hands of the wife should prove insufficient to discharge the judgment.
The judgment should be affirmed.
Present — Mullin, P. J., Smith and Gilbert, JJ.
Judgment affirmed.